Citation Nr: 9920873	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-19 796	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The veteran had active service from December 1968 to July 
1970 and from August 1990 to April 1991.  This military 
service included assignment to the Southwest Asia Theater of 
operations during the Persian Gulf War.  This appeal arises 
from a May 1996 rating decision of the Nashville, Tennessee, 
Regional Office (RO) that denied service connection for 
asthma and a skin disorder, to include whether these 
conditions were the result of an undiagnosed illness.  The 
veteran appealed. 

A hearing was held before the Board of Veterans' Appeals 
(Board) in April 1999 sitting at the Columbia, South 
Carolina, RO.  The Chairman of the Board designated Mr. 
Steven L. Cohn, a member of the Board, to conduct this 
hearing pursuant to 38 U.S.C.A. § 7102(a) (West Supp. 1999).  
Mr. Cohn will make the final determination in this case.  At 
this Board hearing, the veteran withdrew all issues related 
to his claim for service connection for a skin disorder and 
clarified that the issue for appellate review was his claim 
for service connection for asthma. Therefore, this is the 
only issue for appellate consideration.


FINDING OF FACT

In July 1999, the Board was notified by the Columbia, South 
Carolina, RO that the veteran died on May [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. 
§ 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).




ORDER

The appeal is dismissed.


		
	                                                   
               STEVEN L. COHN 
	Member, Board of Veterans' Appeals

 


